               Case 3:20-cv-05169-BJR Document 18 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
      JODY L. LANGSTON,
 7                                                         No. 3:20-CV-5169-BJR
 8                                   Plaintiff,
              v.                                           ORDER ON PARTIES’ STIPULATED
 9                                                         MOTION TO CONTINUE TRIAL DATE
      FIRST NATIONAL INSURANCE                             AND AMEND CASE SCHEDULE
10    COMPANY OF AMERICA,
11                                   Defendant.
12

13          This matter comes before the Court on a stipulated motion by the parties to continue the

14   trial date and amend the case schedule. Dkt. No. 17. Having reviewed the parties’ stipulated
15
     motion and the balance of the record in this case, the Court finds good cause to continue the trial
16
     date and to amend the case schedule in light of Plaintiff’s difficulty in accessing medical
17
     treatment and her forthcoming MRI appointment.
18
            Therefore, the Court GRANTS the parties’ request to continue the trial date. However,
19

20   the Court is mindful that this is the second continuance of the trial date, and expects the parties to

21   proceed efficiently within the extended deadlines. The parties should not assume that
22   continuances or adjustments of the case schedule will be granted based on the stipulation of the
23
     parties. The Court will extend other pretrial deadlines in the case schedule, but with several
24
     modifications to the proposed schedule requested by the parties. The Court makes these
25
     modifications to help ensure the case schedule is consistent with the Court’s Standing Order for
26
     All Civil Cases (“Standing Order”), which was issued after the last amendment of the case
     ORDER - 1
              Case 3:20-cv-05169-BJR Document 18 Filed 07/23/21 Page 2 of 2




 1   schedule and includes provisions that differ from the Local Civil Rules of the Western District of

 2   Washington. See Dkt. No. 13. The Court has also adjusted the parties’ proposed schedule to
 3   provide more time for the Court to consider and rule upon dispositive motions.
 4
            The Court ORDERS as follows:
 5
            1. The trial date is continued to March 21, 2022.
 6
            2. Discovery shall be completed by October 25, 2021. The parties must follow the
 7

 8              requirements of the Court’s Standing Order to resolve any discovery disputes.

 9          3. Dispositive motions shall be filed no later than November 22, 2021.

10          4. Motions in limine must be filed by February 14, 2022. The parties shall endeavor to
11              resolve any evidentiary disputes prior to filing a motion in limine. Except upon a
12
                showing of good cause, any motions in limine filed by a party shall be submitted as a
13
                single motion and shall not exceed 15 pages. Oppositions to motions in limine shall
14
                be filed no later than 14 days after a motion is filed and shall be limited to 15 pages.
15

16              No reply in support of a motion in limine is authorized unless otherwise ordered by

17              the Court.

18          5. The Joint Pretrial Statement, in the form specified in the Court’s Standing Order,
19
                shall be filed by February 22, 2022. Trial briefs shall not be filed unless specifically
20
                ordered by the Court.
21
            6. The Pretrial Conference is rescheduled to March 7, 2022 at 11:00 a.m.
22

23

24          Dated: July 23, 2021

25

26
                                                   A
                                                   Barbara Jacobs Rothstein
                                                   U.S. District Court Judge
     ORDER - 2
